Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “configured to extracts three physiological signals”, change to extract.
Claim 3 is objected to because of the following informalities:  “an postural change sensor”; change to “a postural change sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 contains reference to “the signal conditioning module is configured to extracts three physiological signals, comprising: an electrocardiographic signal, a respiratory signal and an electromyographic signal, by signals acquired by the signal acquisition module to obtain an electrocardiographic signal, a respiratory signal, an electromyographic signal,”; based on this statement it is unclear where the origin of the signals that become the EMG in the conditioner are. Examiner further notes that in para [0057] “During the signal filtering process, due to the characteristics of different signals, the signals are extracted by band-pass filtering”; again examiner is left in doubt where the origin of the EMG is. Because of these deficiencies examiner looks for clarification in the claim language to outline whatever process is occurring in a more definite manner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "wherein, upon receiving an electrocardio-electrode signal, the signal conditioning module is configured to extracts three physiological signals,” in its final paragraph.  There is insufficient antecedent basis for this limitation in the claim. While the language uses the correct term “an electrocardio-electrode signal” for introducing a new term in the limitation, the basis of the claim is still in doubt due to the language of “wherein, upon receiving”. This leading language seems to imply this term has been introduced already and thus would be referred to as “the electrocardio-electrode”, however this is the first instance of this term in the system. Appropriate correction is 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
A signal acquisition module, configured to acquire a physiological signal through a sensor; in claim 1 (This limitation is being interpreted according to the specification paragraphs [0047]-[0052] wherein the signal acquisition is a sensor such as electrodes, an accelerometer or a temperature sensor).
A signal conditioning module, configured to receive the physiological signal and obtains a plurality of data signals by signal conditioning; in claim 1 (This limitation is being interpreted according to the specification paragraphs [0053]-[0059] wherein the signal conditioner is a filter circuit to extract specific signal frequencies).
A parameter extraction module, configured to receive the plurality of data signals and extracts a plurality of feature parameter signals from the plurality of data signals; in claim 1 (This limitation is being interpreted according to the specification paragraphs [0059]-[0064] wherein the parameter extraction module analyzes the signals to extract useful metrics from the signals, like ECG features, and respiration frequencies).
A decision module, configured to fuse the plurality of feature parameter signals; in claim 1 (This limitation is being interpreted according to the specification paragraphs [0065]-[0068] wherein the decision module is a signal classifier (preferably a support vector machine) to classify features and correlate them to sleep state).
A sleep quality evaluation module, configured to perform sleep quality evaluation according to the fused plurality of feature parameter signals; in claim 1. (This limitation is being interpreted according to the specification paragraphs [0069]-[0071] wherein the sleep quality evaluation module is a processing step to calculate a sleep index).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1), Burton (US 20070032733 A1), and Wang (CN 107007278 A).
Regarding claim 1, Takakura teaches a wearable device ([0052] attached to users chest) with improved sleep monitoring accuracy (Title, “Sleep state estimation device”), comprising:
a signal acquisition module, configured to acquire a physiological signal through a sensor ([0028] device includes an electrocardiographic sensor module 106, an acceleration sensor module 107; [0035] a temperature sensor may also be included);

a parameter extraction module, configured to receive the plurality of data signals and extracts a plurality of feature parameter signals from the plurality of data signals ([0086]-[0089] ECG detector serves to detect the ECG signal and process the signal according to known methods to find features (peaks or thresholds present in the signal); [0046]-[0047] acceleration signal detector receives the acceleration signals and determines body position based on the data; [0050]-[0051] respiration detector further extracts data on the respiration state and sleep state based on the accelerometer output);
and a sleep quality evaluation module, configured to perform sleep quality evaluation according to the plurality of feature parameter signals ([0127]-[0128] a user’s sleep state/quality is evaluated according to detected respiratory patterns from the sensors);
wherein, upon receiving an electrocardio-electrode signal, the signal conditioning module is configured to extracts physiological signals ([0088] processing is performed on the ECG signal and may include using the Pans and Tompkins method to extract features), comprising:
an electrocardiographic signal, by different band-pass filtering methods ([0088] a Pans and Tomkins algorithm is used to extract ECG by filtering, which is a method using band pass filters to extract features; for details on the Pans and Tomkins algorithm, which is well known to one of skill in the art see (Pan J, T. W., A real-time QRS detection algorithm.) incorporated by reference). 
Takakura teaches the above device but does not explicitly teach: 

and a sleep quality evaluation module, configured to perform sleep quality evaluation according to the fused plurality of feature parameter signals (Takakura teaches a sleep quality evaluation system but it uses the plurality of signals as the input, not the support vector machine fused signals);
wherein, upon receiving an electrocardio-electrode signal, the signal conditioning module is configured to extracts physiological signals, comprising:
a respiratory signal and an electromyographic signal by band-pass filtering (Takakura teaches using an extracted ECG signals evaluation but not a respiratory derived from ECG and an electromyographic signal).
Heneghan teaches a method of monitoring physiological signals wherein, upon receiving a signal, the signal conditioning module is configured to extract a respiratory signal using band pass filtering ([0039] a respiration signal may be extracted by using a band pass filter for a range lower than an ECG filter, Fig 2).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitoring device of Takakura with the technique of extracting respiration with a low band pass filter of Heneghan because “respiration during sleep is of interest for many reasons from clinical monitoring of obstructive and central sleep apnea in both adults and young children, to ensuring healthy sleep patterns in young babies” [0003]. Further, examiner notes this modification comprises the use of a known technique (filtering to get a respiration signal) to improve similar devices (sleep monitors) in the same way (an extracted respiration signal is used for sleep analysis).
Takakura in view of Heneghan does not explicitly teach wherein a decision module, configured to fuse the plurality of feature parameter signals (Takakura does teach the use of multiple signals to 
Burton teaches a method of monitoring sleep disorder (Abstract) wherein, upon receiving an electrocardio-electrode signal, the signal conditioning module is configured to extracts an electromyographic signal by band-pass filtering ([0034] a method for extracting an EMG superimposed on an EMG signal, [0440] ECG may gate out QRS signals to enable measure of EMG, [0495] the gating of the QRS signals may be performed by a band pass filter to extract EMG data).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitoring device of Takakura with the technique of extracting an EMG with a band pass filter of Burton because “an electromyogram (EMG) signal may be extracted from the ECG signal to provide a marker for distinguishing OSA (obstructive sleep apnea) from CSA (central sleep apnea)” (Abstract), by extracting this signal prior to analysis the system may be able to further pinpoint sleep quality. Further, examiner notes this modification comprises the use of a known technique (filtering to get an EMG signal) to improve similar devices (sleep monitors) in the same way (an extracted EMG signal is used for further sleep analysis).
Takakura in view of Heneghan in view of Burton does not explicitly teach a sleep monitor wherein a decision module, configured to fuse the plurality of feature parameter signals (Takakura does teach the use of multiple signals to evaluate sleep, but not the specific decision module/support vector machine classifying step; see 112f interpretation); and a sleep quality evaluation module performs evaluation on the fused signals (quality is evaluated but not on the support vector fused data). 

a decision module, configured to fuse the plurality of feature parameter signals ([0071]-[0078] a support vector machine fuses the data from the plurality of input signals); 
and a sleep quality evaluation module, configured to perform sleep quality evaluation according to the fused plurality of feature parameter signals ([0022] the output of the support vector machine allows classifying sleep quality into five classes based on the fused signals; [0085]-[0092] the results of the sleep quality analysis based on the support vector machine and data showing this method may be more accurate than other classification methods).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the sleep quality assessment device of Takakura with the support vector machine decision module to fuse input signals because the addition of this signal fusing algorithm “remarkably improves the accuracy of sleep staging” and provides a higher reliability of sleep quality analysis [0022]. Further examiner notes that this modification is obvious as it comprises a simple substitution of one known element (the sleep evaluation classifier of Takakura) for another (the support vector machine classifier of Wang) to obtain predictable results (the sleep quality is classified from multiple fused signals by the SVM for a more accurate assessment).
Regarding claim 7, Takakura in view of Heneghan in view of Burton in view of Wang teaches the sleep monitor of claim 1. Further, Takakura teaches a sleep monitor method comprising: 
S1: acquiring a plurality of physiological signals comprising an electrocardio-electrode signal ([0032] an electrocardio signal is sensed), a body temperature signal ([0035] body temperature is sensed) and an attitude motion signal ([0032] a body position signal is sensed from the acceleration sensor);
 S2: processing the acquired plurality of physiological signals by a signal conditioning module ([0036] various circuits to connect the sensors are taught, with analog to digital components to 
S3: extracting, by a parameter extraction module, corresponding feature values according to the electrocardiographic signal, the respiratory signal, the standard body temperature ([0088] discusses various processing techniques for the signals, while temperature processing is not disclosed explicitly, one of basic skill would recognize techniques like peak detection and thresholding could readily be applied to body temperature as measured by the sensor [0035]) and the motion data obtained in the step S2 ([0086]-[0089] ECG detector serves to detect the ECG signal and process the signal according to known methods to find features (peaks or thresholds present in the signal); [0046]-[0047] acceleration signal detector receives the acceleration signals and determines body position based on the data; [0050]-[0051] respiration detector further extracts data on the respiration state and sleep state based on the accelerometer output); 
S5: evaluating the sleep quality by a sleep quality evaluation module ([0127]-[0128] a user’s sleep state/quality is evaluated according to detected respiratory patterns from the input signals).
Takakura does not explicitly teach the steps wherein S4: establishing a specific sleep staging process by adopting a multi-parameter fusion method through a decision module (Takakura does teach the use of multiple signals to evaluate sleep, but not the specific decision module/support vector machine classifying step; see 112f interpretation); and use of an electromyographic signal in addition to 
Wang teaches a sleep analysis system (Abstract) wherein the system establishes a specific sleep staging process by adopting a multi-parameter fusion method through a decision module ([0071]-[0078] a support vector machine fuses the data from the plurality of input signals to output classified sleep state data); and use of an electromyographic signal in addition to the above signals ([0027]-[0029] the single collection and extraction and analysis includes ECG and EMG signals).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the sleep quality assessment device of Takakura with the support vector machine decision module to fuse input signals and the additional EMG signal of Wang because the addition of this signal fusing algorithm “remarkably improves the accuracy of sleep staging” and provides a higher reliability of sleep quality analysis [0022]. Further examiner notes that this modification is obvious as it comprises a simple substitution of one known element (the sleep evaluation algorithm of Takakura) for another (the support vector machine algorithm of Wang) to obtain predictable results (the sleep quality is classified from multiple signals by the SVM for a more accurate assessment).
Claims 2, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1), Burton (US 20070032733 A1), and Wang (CN 107007278 A) as applied to claim 1 above, and further in view of Richards (US 20140288435 A1).
Regarding claim 2, Takakura in view of Heneghan in view of Burton in view of Wang teaches the sleep monitor of claim 1. Further, Takakura teaches a sleep monitor further comprising a wireless communication module ([0033] a Bluetooth module), a local storage module ([0028]-[0029]), and a power supply module [0034].
Takakura does not teach a monitor with a display module, and a USB interface.

	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitor of Takakura in view of Wang with the display and USB interface of Richards because the display may provide user feedback on the sensor positioning and signal acquisition [0146]and the “biometric monitoring device may provide a visual cue (through the use of a display for example) to the user” [0212]-[0213]; and the USB interface may provide “circuitry and protocols to transfer data to and/or from the secondary device” [0104]. 
Regarding claim 3, Takakura in view of Heneghan in view of Burton in view of Wang in view of Richards teaches the system of claim 2. Further, Takakura teaches wherein the signal acquisition module comprises electrocardio-electrodes ([0026] Fig 2, electrodes 11 and 12 are electrocardiographic), a postural change sensor ([0032] an acceleration sensor for sensing changes in the body’s position) and a temperature sensor ([0035] a temperature sensor may be included).
Regarding claim 4, Takakura in view of Heneghan in view of Burton in view of Wang in view of Richards teaches the system of claim 3. Further, Takakura teaches wherein the postural change sensor is a three-axis fluxgate sensor, a tilt-compensated three-dimensional electronic compass and/or a three-axis accelerometer ([0032] an acceleration sensor for sensing changes in the body’s position; [0040] senses acceleration on x, y, and z axes).
Regarding claim 5, Takakura in view of Heneghan in view of Burton in view of Wang in view of Richards teaches the system of claim 3. Further, Takakura wherein the electrocardio-electrodes comprise two or more electrocardio-electrodes, for acquiring high-accuracy electrocardiographic signals of a wearer ([0026] Fig 2, the device has two electrodes for high-accuracy).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1), Burton (US 20070032733 A1), and Wang (CN 107007278 A) as applied to claim 1 above, and further in view of Lekkala (Procedia Engineering 5 (2010)).
Regarding claim 6, Takakura in view of Wang teaches a system as claimed in claim 1. Further, Takakura teaches wherein the signal conditioning module comprises a variety of common feature extraction techniques and uses filters ([0088] processing may occur based on common publicly known methods; filters are used) (Takakura doesn’t explicitly teach the filter circuit comprising a low-pass filter portion, a linear portion and a resonance portion.)
Lekkala teaches a signal processing system wherein, the signal conditioning module comprises a filter circuit (pg. 1440 a low pass filter is used to process a measured signal), wherein the filter circuit comprises a low-pass filter portion (pg. 1440 a low-pass filter), a linear portion (a low pass filter may be linear) and a resonance portion (pg. 1439, Resonance sensor, the sensing system to pick up the signal across electrodes may be a resonance sensor/circuit; examiner further notes that when using filter circuits, both linear and resonance filters are well known in the art for signal discrimination and processing).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitor of Takakura in view of Wang with an ECG conditioning module as taught by Lekkala because this circuit option is “lightweight, affordable to manufacture and can possibly be made implantable” (pg.1438 Introduction).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1), Burton (US 20070032733 A1), and Wang (CN 107007278 A) as applied to claim 7 above, and further in view of Khachaturian (US-20160073908-A1).
Regarding claim 8, Takakura in view of Heneghan in view of Burton in view of Wang teaches a system of claim 7. Further Takakura teaches a sleep monitoring system wherein a signal conditioning 
Takakura does not teach where the signal conditioner extracts by band filtering a respiratory signal and an electromyographic signal from the electrocardio-electrode signal; and wherein the system performs temperature compensation on the body temperature signal to obtain a standard body temperature signal.
Heneghan teaches a method of monitoring physiological signals wherein, upon receiving a signal, the signal conditioning module is configured to extract a respiratory signal using band pass filtering ([0039] a respiration signal may be extracted by using a band pass filter for a range lower than an ECG filter, Fig 2).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitoring device of Takakura with the technique of extracting respiration with a low band pass filter of Heneghan because “respiration during sleep is of interest for many reasons from clinical monitoring of obstructive and central sleep apnea in both adults and young children, to ensuring healthy sleep patterns in young babies” [0003]. Further, examiner notes this modification comprises the use of a 
Takakura in view of Heneghan does not explicitly teach where the signal conditioner extracts by band filtering an electromyographic signal from the electrocardio-electrode signal; and wherein the system performs temperature compensation on the body temperature signal to obtain a standard body temperature signal.
Burton teaches a method of monitoring sleep disorder (Abstract) wherein, upon receiving an electrocardio-electrode signal, the signal conditioning module is configured to extracts an electromyographic signal by band-pass filtering ([0034] a method for extracting an EMG superimposed on an EMG signal, [0440] ECG may gate out QRS signals to enable measure of EMG, [0495] the gating of the QRS signals may be performed by a band pass filter to extract EMG data).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitoring device of Takakura with the technique of extracting an EMG with a band pass filter of Burton because “an electromyogram (EMG) signal may be extracted from the ECG signal to provide a marker for distinguishing OSA (obstructive sleep apnea) from CSA (central sleep apnea)” (Abstract), by extracting this signal prior to analysis the system may be able to further pinpoint sleep quality. Further, examiner notes this modification comprises the use of a known technique (filtering to get an EMG signal) to improve similar devices (sleep monitors) in the same way (an extracted EMG signal is used for further sleep analysis).
Takakura in view of Heneghan in view of Burton does not teach wherein the system performs temperature compensation on the body temperature signal to obtain a standard body temperature signal.
Khachaturian teaches a temperature measurement system wherein the system performs temperature compensation on the body temperature signal to obtain a standard body temperature 
It would be obvious to one of ordinary skill in the art to have modified the temperature measure of Takakura to make use of a temperature compensation scheme as taught by Khachaturian because this modification comprises applying a known technique (temperature compensation based on body position) to a known device (a temperature sensing device for a living body) ready for improvement to yield predictable results (the sensed temperature will  more closely resemble standard body temperature rather than a surface or axillary temperature).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1), Burton (US 20070032733 A1), and Wang (CN 107007278 A) as applied to claim 7 above, and further in view of Wegerich (US 20030220767 A1).
Regarding claim 9, Takakura in view of Heneghan in view of Burton in view of Wang teaches a system of claim 7. Further, Takakura teaches extracting, from the electrocardiographic signal, feature values for heart rate ([0088]); and
extracting, from the motion, feature values data ([0041]-[0042] the device extracts data from the motion data, to estimate movement/ body position).
Takakura does not teach where the extracting specific values comprising extracting heart rate variability, feature values including a maximum value and a minimum value of the respiratory frequency; extracting, from the standard body temperature signal, feature values including a maximum value, a minimum value, a mean value and a standard deviation of the body temperature; and the electromyographic signal, feature values including a median frequency and an average frequency, and 
Heneghan teaches a sleep monitor wherein extracting, from the respiratory signal, feature values including a maximum value and a minimum value of the respiratory frequency ([0067] frequency of respiration is acquired from the signal a number of breaths per minute; [0068] respiration may be measured over an epoch and a variation tracked, by performing this step of tracking the frequency over a time period, a maximum and a minimum will necessarily be extracted and recorded); and extracting heart rate variability from heart rate ([0079] gathered heart rate data may additionally be analyzed for variability).
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitoring device of Takakura with the feature extracting of respiration frequency and heart rate variability of Heneghan because “the frequency of respiration is a useful means of characterizing breathing patterns as faster breathing is associated with respiratory distress” [0067] and heart rate variability may provide additional inputs for a data classification on sleep state [0079]-[0080]. 
Takakura in view of Heneghan does not teach where the extracting specific values comprising extracting, from the standard body temperature signal, feature values including a maximum value, a minimum value, a mean value and a standard deviation of the body temperature; and the electromyographic signal, feature values including a median frequency and an average frequency , and extracting, from the motion data, feature values including an integral, a mean value and a kurtosis of a motion data vector sum.
Burton teaches a monitoring system wherein extracting, from the electromyographic signal, feature values including a median frequency and an average frequency ([0341] the EMG signal extracted from the ECG may include an average or an average baseline). 

Takakura in view of Heneghan in view of Burton does not teach where the extracting specific values comprising extracting, from the standard body temperature signal, feature values including a maximum value, a minimum value, a mean value and a standard deviation of the body temperature; and extracting, from the motion data, feature values including an integral, a mean value and a kurtosis of a motion data vector sum.
Wegerich teaches a system for signal feature extraction (Abstract) wherein extracting, from the motion data ([0010] a plurality of sensors may provide input, including a motion sensor, or a accelerometer [0019]-[0020]), feature values including an integral, a mean value and a kurtosis of a motion data vector sum ([0019] feature extraction may include generating feature like mean of a data set and kurtosis of a data set; examiner notes that when viewing the claim limitation of extracting an integral in view of the statistics and data manipulation of Wegerich, calculating an integral in addition to these functions may be considered routine optimization for one skilled in the art to further organize the data); further the system extracts feature values over a time course to determine a maximum value, a minimum value, a mean value and a standard deviation ([0048] a time coursed feature extraction is noted, where a maximum and minimum are calculated; [0022] the feature extraction can determine a variance or standard deviation of a data set and an average value; when viewing this feature extraction in view of the temperature sensor of Takakura it is clear how these feature extraction steps can be applied to the previous temperature data). 
.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takakura (US 20150374279 A1) further in view of Heneghan (US 20090203972 A1), Burton (US 20070032733 A1), and Wang (CN 107007278 A) as applied to claim 7 above, and further in view of Sanders (US 20150022343 A1).
Takakura in view of Heneghan in view of Burton in view of Wang teaches a system of claim 7. Takakura does not teach wherein the system:
adjusts, according to the body temperature and the age and gender of the wearer, initial thresholds of various features of different sleep stages, including an upper threshold limit TH and a lower threshold limit TL; and
continuously wearing the device for several days, and saving and updating a template, extracting data features in each period of time corresponding to a sleep state, performing cross-validation on the features, or performing feature screening according to a rule of maximum correlation and minimum redundancy, and inputting the features into a classifier, preferably a support vector machine, for classification and discrimination, to establish a specific sleep staging process.
Wang teaches inputting the features into a classifier, preferably a support vector machine ([0071]-[0078] a support vector machine fuses the data from the plurality of input signals); for 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the sleep quality assessment device of Takakura with the support vector machine decision module to fuse input signals because the addition of this signal fusing algorithm “remarkably improves the accuracy of sleep staging” and provides a higher reliability of sleep quality analysis [0022]. Further examiner notes that this modification is obvious as it comprises a simple substitution of one known element (the sleep evaluation of Takakura) for another (the support vector machine classifier of Wang) to obtain predictable results (the input data may use the SVM for a classification assessment).
Takakura in view of Wang does not teach a system which adjusts, according to the body temperature and the age and gender of the wearer, initial thresholds of various features of different sleep stages, including an upper threshold limit TH and a lower threshold limit TL; and
continuously wearing the device for several days, and saving and updating a template, extracting data features in each period of time corresponding to a sleep state, performing cross-validation on the features, or performing feature screening according to a rule of maximum correlation and minimum redundancy.
Sanders teaches adjusts, according to the body temperature and the age and gender of the wearer, initial thresholds of various features of different sleep stages, including an upper threshold limit TH and a lower threshold limit TL ([0037] user inputs various parameters like age, and gender into the device to set up various baselines for the measurement of sleep, i.e. if the user moves more or less during sleep); and
continuously wearing the device for several days, and saving and updating a template ([0037] data will be monitored over a long period of time), extracting data features in each period of time corresponding to a sleep state ([0037] motion data is monitored over the period of time), performing 
It would be obvious to one of ordinary skill in the art at the time of invention to have modified the sleep monitoring system of Takakura in view of Wang with the historic data tracking system of Sanders because this modification comprises the use of known technique (adjusting parameters on a user’s demographics and tracking over a time period) to improve similar devices (sleep monitoring devices) in the same way (adding the tracking of Sanders to Takakura will allow for the system of Takakura to provide long term monitoring that may improve the health of a user though a greater individual customization).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tran (US 20070265533 A1) is made of note as a long term monitoring appliance that may be able to continuously monitor sleep over a long time scale.
Magar (US 20090054737 A1) is made of note as a wearable multi signal tracker that can monitor sleep similar to many of the claims.
Brockway (US 20140005988 A1) and Proud (US 20140247144 A1) is made of note to show the ability to band pass filter is well known for biological signals and extracting data. 
Katra (US 20140257115 A1) is made of note for using multiple signals and assessing a sleep state. 

Shouldice (US 20180106897 A1) is made of note as a system that reads physiologic info from a subject and classifies the signals through a support vector machine to determine sleep quality. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/
Examiner, Art Unit 3792                      

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792        1 June 2021